Name: Commission Regulation (EEC) No 2024/86 of 30 June 1986 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  plant product
 Date Published: nan

 No L 173/36 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2024/86 of 30 June 1986 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1986/87 marketing year Whereas imports of the types of hybrid maize for sowing falling within subheading 10.05 A IV 'Other' of the Common Customs Tariff may not be considered as repre ­ sentative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas the measures provide*} for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (5) thereof, Whereas Council Regulation (EEC) No 1355/86 has amended Regulation (EEC) No 2358/71 by including hybrid sorghum for sowing among the products covered by the common organization of the market in seeds and making it subject to the reference price system for hybrid maize ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Council Regulation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for determining free ­ at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (3), only prices for imports from third countries which are representative in terms of quantity and quality of the product should be taken into consideration : HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within subheadings 10.05 A I , 10.05 A II , 10.05 A III and 10.07 C I of the Common Customs Tariff shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . (3 OJ No L 168 , 26 . 7. 1972,- p. 1 . 1 . 7 . 86 Official Journal of the European Communities No L 173/37 ANNEX (ECU/100 kg) CCT heading No Description Reference prices ex 10.05 Maize : A. hybrids for sowing (a) : I. Double hybrids and top cross hybrids 90 II . Three-cross hybrids 110 III . Simple hybrids 240 ex 10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals : C. Grain sorghum : I. Simple hybrids for sowing 150 (a) Inclusion under this subheading is subject to conditions to be determined by the competent authorities .